Citation Nr: 1111363	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post operative residuals of basal cell carcinoma to include as due to herbicide exposure, sun exposure, and secondary to dermatophytosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

The Veteran was scheduled for a Board video conference hearing at the VA Medical Center in Wilkes-Barre, Pennsylvania, however, he failed to appear and no good cause was given for such failure, barring a future hearing.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The Veteran did not suffer from basal cell carcinoma in-service or for many years thereafter.

2.  There is no competent evidence showing that the Veteran's basal cell carcinoma is related to his in-service sun or herbicide exposure.

3.  There is no competent evidence showing that the Veteran's basal cell carcinoma is caused or made worse by his service connected dermatophytosis.



CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated November 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may additionally be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.
In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If a Veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

Certain chronic disabilities, such as skin cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.309, certain enumerated diseases associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  Basal cell carcinoma is not amongst the diseases recognized to have an association with herbicide exposure.

Even where the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran's service treatment records include July 1968 reports of medical examination and medical history reports.  These reveal that his skin was clinically normal.  An October 1969 treatment note described heat rash and dermatophytosis, and a November 1969 treatment note reported ringworm.  The Veteran's October 1970 separation medical examination report and medical history are silent for any findings or complaints of a skin disorder.  At no time during the appellant's term of active duty did he ever report signs or symptoms of basal cell carcinoma, and basal cell carcinoma was never diagnosed in-service.  

An October 1980 VA evaluation for possible exposure to toxic chemicals noted the Veteran's reports that while in Vietnam, he was treated for a skin lesion on the left side of his face.  The appellant stated that since that time he had had a recurrent papular rash mostly on his face.  An October 1980 VA consultation report noted the Veteran's claim of a recurrent papular rash on the left cheek.  The dermatologist did not diagnose basal cell carcinoma.

A July 2000 VA treatment note reported that the Veteran did a lot of walking in his job as he was an outside postman.  A March 2004 VA treatment note, however, reflected the Veteran's reports that he also worked inside of a post office.

In September 2003, the Veteran underwent an excision of basal cell carcinoma of the right medial canthal and nasal area, as well as a surgical reconstruction of the area.  No opinion as to the cause of the basal cell carcinoma was provided.

In October 2007, the Veteran stated that he served in the army as an infantryman.  He asserted that the hazards associated with agent orange were the cause of his basal cell carcinoma.  The file shows that the appellant is a highly decorated combat infantryman.

In November 2007, the Veteran submitted a statement and an attached photograph.  The Veteran explained that the photograph showed the extent of his jungle rash with pimples around his neck and face, proved that he was exposed to Agent Orange, and proved that herbicides caused basal cell carcinoma.  He stated that before service he had a clear complexion and stated that he truly believed that his service was the cause of his cancer.  

A November 2008 VA medical center consultation report noted that the Veteran had a history of basal cell carcinoma of the forehead which had been removed, and severe sun damage.  Skin cancer was not found on examination.  The physician noted that the Veteran worked as a mailman and had unavoidable sun exposure for thirty-four years.  

In December 2008, the Veteran submitted additional photos of himself in service and a statement noting his disagreement with the rating decision denying him service connection.  The Veteran stated that he never had acne and that his skin disorder was due to herbicides.  In an additional December 2008 statement the Veteran noted that he was treated for heat rash and dermatophytosis in-service, and that he had to treat the disorder for five to six months thereafter.  He further noted that the disorder never went away entirely and that he still received treatment for it.

In his May 2009 VA-9 substantive appeal form, the Veteran asserted his belief that his basal cell carcinoma began in service and that his skin was not examined upon separation from service.

In September 2009, the Veteran submitted articles from www.mayoclinic.com which noted the causes of basal cell carcinoma.  Highlighted were portions of the article which stated that basal cell carcinoma was often a reoccurring disorder.  The article also states that certain chemical toxins and treatments used for ringworm were environmental factors that could lead to basal cell carcinoma.  

The Veteran was afforded a VA examination in conjunction with his claim in September 2009.  The Veteran stated that while on active duty he was treated for a rash on both sides of his face.  The examiner noted that this problem was confirmed by the service treatment records.  The Veteran also reported that since discharge he had had flare-ups of a facial rash occurring once a month for one to two days at a time.  The Veteran reported that the rash had been a negative influence on his life.  He further reported that approximately five years prior he had extensive plastic surgery in order to remove a basal cell carcinoma.  It was noted that the Veteran was a mailman, receiving a fair amount of sun exposure.  

Following a physical examination the examiner acknowledged that the Veteran showed him material from the internet which discussed the treatment of dermatophytosis to include the use of x-ray treatment.  The examiner acknowledged that, historically, x-rays were used to treat dermatophytosis.  In this case, however, the appellant did not have a history of being treated for dermatophytosis with x-ray therapy.  The examiner opined that the Veteran was misreading the literature, believing it to say that his dermaphytosis was a cause of his skin cancer.  The examiner concluded that there was no relationship between the Veteran's basal cell carcinoma and his dermatophytosis to include treatment therefor.  In an April 2010 addendum to the examination report, the Veteran's VA examiner stated that it was unlikely that basal cell carcinoma was primarily due to sun exposure in Vietnam as it was impossible to assess the contribution of sun exposure between 1979 to 2009 and that to make a definitive statement would be tantamount to speculation.  

In March 2010, the Veteran submitted for inclusion into his claims file an internet article from www.vawatchdog.org reporting the military's use of Agents Orange and Blue.  

The Veteran testified in March 2010 at a Decision Review Officer Hearing.  He asserted that basal cell carcinoma was due to in-service exposure to herbicides and extreme sunlight in Vietnam.  The Veteran described regular sun exposure and exposure to herbicides to include often working without wearing a shirt and drinking water exposed to chemicals.  The representative explained that in their research, he and the Veteran found that basal cell carcinoma was known to develop at locations where preexisting skin problems or burn injuries had occurred, and that there was a possibility that the Veteran's skin condition led to his basal cell carcinoma.   

In an April 2010 statement in support of his claim, the Veteran asserted that a combination of sun damage, exposure to Agent Blue and treatment for his dermatophytosis led to his basal cell carcinoma.

After reviewing the evidence of record the Board finds that the evidence preponderates against finding a relationship between the Veteran's service and his basal cell carcinoma or the residuals thereof.  Initially, the Veteran argues that his basal cell carcinoma is due to his service.  The Veteran has presented a number of ways in which he believes the two are related to include his exposure to Agents Orange and Blue, exposure to extreme sunlight, and secondary to his service connected dermatophytosis.  In support of these claims, the Veteran has submitted a number photographs of himself during service, as well as internet articles which discuss the use of herbicides during Vietnam and the potential causes of basal cell carcinoma.

Regarding the Veteran's assertions, the Board finds that he is not a medical professional.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), he can speak as to the etiology of some disorders in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  The Veteran has testified to having a continuous facial rash which, he asserts, began in service.  Such observations may support a claim for service connection where a nexus might otherwise be lacking and, in the case of the Veteran, his lay evidence did assist him in securing service connection for dermatophytosis.

Here, however, the question of the etiology of basal cell carcinoma goes beyond a simple and immediately observable cause-and-effect relationship.  Without medical training, the Veteran is not competent to offer an opinion as to the etiology of his basal cell carcinoma.  Moreover, regarding the photographs submitted, the Board cannot make medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, while a physician may review such photographs, the Board may not make a determination regarding the medical etiology of basal cell carcinoma based on photographs.  

The Veteran has submitted a number of internet articles relating to basal cell carcinoma and herbicides.  This evidence is of limited probative value.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The medical articles submitted by the Veteran, however, were not accompanied by the opinion of any medical expert linking his basal cell carcinoma with his service or with his dermatophytosis.  Thus, the medical literature submitted by the Veteran is insufficient to establish the required medical nexus opinion for causation.

As the evidence discussed above is insufficient to demonstrate a link between the Veteran's basal cell carcinoma and his service, in order to establish service connection, the medical evidence of record must support such a claim.  For the reasons described below, the Board finds that it does not.  As noted above, to establish entitlement to service connection there must be a showing of an in-service incurrence of a disease, a present disorder and a link between the two.  Alternatively, service connection may be established when a disorder is found to be secondary to a service-connected condition.  

The record clearly shows that the Veteran had basal cell carcinoma and that there are residuals of its surgical removal, thus a present disorder is conceded and requires no further discussion.  In this case, however, the service treatment records are silent for any complaints or findings regarding basal cell carcinoma.  The records do note treatment for dermatophytosis, and the Veteran is service connected for that disorder.

Because the Veteran served on active duty in the Republic of Vietnam, his in-service exposure to herbicides is conceded.  38 C.F.R. § 3.307(6)(iii).  Basal cell carcinoma, however, is not amongst the diseases enumerated under 38 C.F.R. § 3.309 as presumed to be related to herbicide exposure.  Thus the Veteran's basal cell carcinoma may not be presumed to be due to in-service herbicide exposure.  Id.  Accordingly, there must be a positive showing that the Veteran's basal cell carcinoma is due to herbicide exposure in order to establish service connection.  Such a showing requires competent evidence.  

Here, the evidence of record fails to demonstrate a nexus between exposure to herbicides and basal cell carcinoma.  The Veteran's basal cell carcinoma was diagnosed approximately 30 years after service.  There is absolutely no medical evidence of record linking basal cell carcinoma to in-service herbicide exposure.  As noted above, a medical opinion linking basal cell carcinoma to service is necessary in this case.  The lack of such an opinion shows that the preponderance of the evidence is against the Veteran's claim that his basal cell carcinoma is secondary to exposure to herbicides.  

Additionally, the evidence weighs against a finding that the Veteran's basal cell carcinoma is due to in-service sun exposure.  While the Veteran undoubtedly was exposed to the sun in-service for prolonged periods, he also worked for years in the sun as a mail carrier.  Further, in his April 2010 addendum to his examination report, the VA examiner stated that it was unlikely that the Veteran's basal cell carcinoma was due primarily to sun exposure on active duty.  The examiner stated that it was impossible to differentiate the exposure in Vietnam from the exposure for the thirty years thereafter and how each period of exposure contributed to his condition.  There is no competent evidence to the contrary.

The evidence additionally does not support a finding of service connection for basal cell carcinoma due to dermatophytosis.  In this regard, none of the probative medical evidence supports a finding that the Veteran's dermatophytosis and basal cell carcinoma are related.  Indeed, after reviewing all of the Veteran's records, the September 2009 VA examiner opined that there was no relationship between basal cell carcinoma and the presence of, or treatment for, dermatophytosis.  Such evidence clearly weighs the evidence against a finding of service connection.

The evidence preponderates against finding that the Veteran's basal cell carcinoma is related to service under any theory.  The record demonstrates neither an in-service incurrence of a basal cell carcinoma, a relationship between the Veteran's service and his exposure to herbicides, nor a relationship between in-service sun exposure or his service-connected dermatophytosis.  Service connection for basal cell carcinoma must, therefore, be denied.    

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of basal cell carcinoma to include as due to herbicide and sun exposure, and secondary to dermatophytosis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


